FOURTH AMENDMENT TO LOAN AGREEMENT



            THIS FOURTH AMENDMENT TO LOAN AGREEMENT (this "Amendment") is made
and entered into as of the 1st day of December, 2006, by and among (a) LABARGE,
INC., a Delaware corporation (the “Company”) and LABARGE ELECTRONICS, INC., a
Missouri corporation (“LaBarge Electronics”) (individually, a “Borrower” and
collectively, the “Borrowers”), (b) U.S. BANK NATIONAL ASSOCIATION and NATIONAL
CITY BANK OF PENNSYLVANIA (individually, a “Lender” and collectively, the
"Lenders") and (c) U.S. BANK NATIONAL ASSOCIATION, as agent for the Lenders (in
such capacity, the “Agent”).



WITNESSETH:



            WHEREAS, the Borrowers, the Lenders and the Agent are parties to
that certain Loan Agreement dated as of February 17, 2004, as amended by that
certain First Amendment to Loan Agreement dated as of April 16, 2004, that
certain Second Amendment to Loan Agreement dated as of August 18, 2005, and that
certain Third Amendment to Loan Agreement dated as of February 10, 2006 (as so
amended, the "Loan Agreement"; all capitalized terms used and not otherwise
defined in this Amendment shall have the respective meanings ascribed to them in
the Loan Agreement as amended by this Amendment); and



            WHEREAS, the Borrowers, the Lenders and the Agent desire to amend
the Loan Agreement in the manner hereinafter set forth;



            NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, the Lenders and the Agent hereby agree as follows:



            1.         Section 2.12(b) of the Loan Agreement is hereby deleted
in its entirety and the following substituted in lieu thereof:



            “(b)      [Reserved];”



            2.         Section 5.02(i) of the Loan Agreement is hereby deleted
in its entirety and the following substituted in lieu thereof:



            “(i)        Stock Redemptions and Distributions. The Company will
not, and it will not cause or permit any Subsidiary to, declare or incur any
liability to make any Distribution in respect of the capital stock or other
equity interests of the Company or the capital stock, membership interests or
other equity interests of such Subsidiary, as the case may be, provided,
however, that (i) each wholly-owned Subsidiary shall be permitted to declare and
pay cash dividends or cash distributions on their respective capital stock,
membership interests or other equity interests to the Company and/or another
Subsidiary and (ii) so long as no Default or Event of Default has occurred and
is continuing or would be created thereby or result therefrom, the Company shall
be permitted to redeem shares of its common stock so long as the aggregate
consideration paid or committed to be paid by the Company during any fiscal year
of the Company for or in connection with all such redemptions does not exceed
the sum of $2,000,000.00.”



            3.         The Agent and the Lenders hereby agree that,
notwithstanding any provision contained in Section 2.12(b) of the Loan Agreement
to the contrary, LaBarge Electronics shall not be required to make a mandatory
prepayment on the Term Loan inan amount equal to Fifty Percent (50%) of
Consolidated Excess Cash Flow for the fiscal year of the Company ended July 2,
2006.



            4.         The Borrowers hereby jointly and severally agree to
reimburse the Agent upon demand for all out‑of‑pocket costs and expenses,
including, without limitation, reasonable attorneys' fees and expenses, incurred
by the Agent in the preparation, negotiation and/or execution of this Amendment
and any and all other agreements, documents, instruments and/or certificates
relating to the amendment of the Borrowers' existing credit facilities from the
Lenders. All of the obligations of the Borrowers under this paragraph shall
survive the payment of the Borrower's Obligations owed by each Borrower and the
termination of the Loan Agreement.



            5.         All references in the Loan Agreement to "this Agreement"
and any other references of similar import shall henceforth mean the Loan
Agreement as amended by this Amendment and as the same may from time to time be
further amended, modified, extended, renewed or restated. All references in the
other Transaction Documents to the Loan Agreement and any other references of
similar import shall henceforth mean the Loan Agreement as amended by this
Amendment and as the same may from time to time be further amended, modified,
extended, renewed or restated. Except to the extent specifically amended by this
Amendment, all of the terms, provisions, conditions, covenants, representations
and warranties contained in the Loan Agreement shall be and remain in full force
and effect and the same are hereby ratified and confirmed.



            6.         This Amendment shall be binding upon and inure to the
benefit of the Borrowers, the Lenders and the Agent and their respective
successors and assigns, except that neither Borrower may assign, transfer or
delegate any of its rights or obligations under the Loan Agreement as amended by
this Amendment.



            7.         Each Borrower hereby represents and warrants to the Agent
and each Lender that:



            (a)        the execution, delivery and performance by such Borrower
of this Amendment are within the corporate powers of such Borrower, have been
duly authorized by all necessary corporate action on the part of such Borrower
and require no consent of, action by or in respect of, or filing, recording or
registration with, any governmental or regulatory body, instrumentality,
authority, agency or official or any other Person;



            (b)        the execution, delivery and performance by such Borrower
of this Amendment do not conflict with, or result in a breach of the terms,
conditions or provisions of, or constitute a default under or result in any
violation of, the terms of the Certificate or Articles of Incorporation or
By‑Laws of such Borrower, any applicable law, rule, regulation, order, writ,
judgment or decree of any court or governmental or regulatory body,
instrumentality, authority, agency or official or any agreement, document or
instrument to which such Borrower is a party or by which such Borrower or any of
its Property or assets is bound or to which such Borrower or any of its Property
or assets is subject;



            (c)        this Amendment has been duly executed and delivered by
such Borrower and constitutes the legal, valid and binding obligation of such
Borrower enforceable against such Borrower in accordance with its terms;



            (d)        all of the representations and warranties made by such
Borrower and/or any other Obligor in the Loan Agreement and/or in any other
Transaction Document are true and correct in all material respects on and as of
the date of this Amendment as if made on and as of the date of this Amendment;
and



            (e)        as of the date of this Amendment and after giving effect
to this Amendment, no Default or Event of Default under or within the meaning of
the Loan Agreement has occurred and is continuing.



            8.         In the event of any inconsistency or conflict between
this Amendment and the Loan Agreement, the terms, provisions and conditions
contained in this Amendment shall govern and control.



            9.         This Amendment shall be governed by and construed in
accordance with the substantive laws of the State of Missouri (without reference
to conflict of law principles).



            10.       This notice is provided pursuant to Section 432.047
R.S.Mo. As used herein, “borrower(s)” means the Borrowers, “creditor” means the
Lenders and the Agent and “this writing” means the Loan Agreement as amended by
this Amendment and the other Transaction Documents. ORAL AGREEMENTS OR
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT
OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE,
REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED
TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.



            11.       This Agreement may be executed in any number of
counterparts (including facsimile counterparts), each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.



            12.       Notwithstanding any provision contained in this Amendment
to the contrary, this Amendment shall not be effective unless and until the
Agent shall have received:



            (a)        this Amendment, duly executed by each Borrower, each
Lender and the Agent;

           

            (b)        a consent of guarantors with respect to the Revolving
Credit Guaranty (which must be in form and substance satisfactory to the Agent
and each Lender), duly executed by each of LaBarge Electronics, LaBarge – OCS,
LaBarge Properties, LaBarge/STC and Pinnacle POS;



            (c)        a consent of guarantors with respect to the Term Loan
Guaranty (which must be in form and substance satisfactory to the Agent and each
Lender), duly executed by each of the Company, LaBarge – OCS, LaBarge
Properties, LaBarge/STC and Pinnacle POS.



            (d)        a copy of resolutions of the Board of Directors of the
Company, duly adopted, which authorize the execution, delivery and performance
of this Amendment;



            (e)        a copy of resolutions of the Board of Directors of
LaBarge Electronics, duly adopted, which authorize the execution, delivery and
performance of this Amendment;



            (f)         an incumbency certificate, executed by the Secretary of
the Company, which shall identify by name and title and bear the signatures of
all of the officers of the Company executing this Amendment;



            (g)        an incumbency certificate, executed by the Secretary of
LaBarge Electronics, which shall identify by name and title and bear the
signatures of all of the officers of LaBarge Electronics executing this
Amendment; and



            (h)        certificates of corporate good standing of each of the
Company, LaBarge Electronics, LaBarge – OCS, LaBarge Properties, LaBarge/STC and
Pinnacle POS issued by the Secretary of State of the state of its incorporation.


            IN WITNESS WHEREOF, the Borrowers, the Lenders and the Agent have
executed this Fourth Amendment to Loan Agreement as of the 1st day of December,
2006.





                                                                                   
LABARGE, INC.





                                                                                   
By /S/CRAIG E. LABARGE

                                                                                   
Name:    CRAIG E. LABARGE                                   

                                                                                   
Title:   CEO and PRESIDENT





                                                                                   
LABARGE ELECTRONICS, INC.





                                                                                   
By /S/CRAIG E. LABARGE

                                                                                   
Name:    CRAIG E. LABARGE                                   

                                                                                   
Title:   PRESIDENT





                                                                                   
U.S. BANK NATIONAL ASSOCIATION





                                                                                   
By /S/CRAIG E. LABARGE

                                                                                   
Name:    CRAIG E. LABARGE                                   

                                                                                   
Title:   PRESIDENT





                                                                       
            NATIONAL CITY BANK OF PENNSYLVANIA





                                                                                   
By /S/CHARLES P. BUGAJSKI

                                                                                   
Name:    CHARLES P. BUGAJSKI                            

                                                                                   
Title:   VICE PRESIDENT





                                                                                   
U.S. BANK NATIONAL ASSOCIATION, as Agent





                                                                                   
By /S/THOMAS S. SHERMAN

                                                                                   
Name:    THOMAS S. SHERMAN                              

                                                                                   
Title:   VICE PRESIDENT


CONSENT OF GUARANTORS



            Each of the undersigned hereby consents to the terms, provisions and
conditions contained in that certain Fourth Amendment to Loan Agreement dated as
of December 1, 2006, by and among (i) LaBarge, Inc., a Delaware corporation (the
“Company”) and LaBarge Electronics, Inc., a Missouri corporation (“LaBarge
Electronics”) (individually, a “Borrower” and collectively, the “Borrowers”),
(ii) U.S. Bank National Association and National City Bank of Pennsylvania
(individually, a “Lender” and collectively, the “Lenders”) and (iii) U.S. Bank
National Association, as agent for the Lenders (in such capacity, the “Agent”)
(the "Fourth Amendment to Loan Agreement"). Each of the undersigned hereby
acknowledges and agrees that (a) the execution, delivery and performance by the
Borrowers of the Fourth Amendment to Loan Agreement will not adversely affect or
impair any of its obligations to the Agent and/or any Lender under that certain
Guaranty dated as of February 17, 2004, and executed by the undersigned in favor
of the Agent and the Lenders with respect to the indebtedness of the Company to
the Agent and the Lenders (the "Revolving Credit Guaranty"), (b) payment of all
of the "Borrower's Obligations" (as defined in that certain Loan Agreement dated
as of February 17, 2004, by and among the Borrowers, the Lenders and the Agent,
as amended by that certain First Amendment to Loan Agreement dated as of April
16, 2004, that certain Second Amendment to Loan Agreement dated as of August 18,
2005, that certain Third Amendment to Loan Agreement dated as of February 10,
2006, and the Fourth Amendment to Loan Agreement and as the same may from time
to time be further amended, modified, extended, renewed or restated) owed by the
Company is guaranteed to the Agent and the Lenders by such undersigned pursuant
to the terms of the Revolving Credit Guaranty and (c) the Revolving Credit
Guaranty is in full force and effect on the date hereof and the same is hereby
ratified and confirmed.



            Executed as of the 1st day of December, 2006.



                                                                                   
LABARGE ELECTRONICS, INC., Guarantor





                                                                                   
By /S/CRAIG E. LABARGE

                                                                                   
Name:    CRAIG E. LABARGE                                   

                                                                                   
Title:   PRESIDENT





                                                                                   
LABARGE/STC, INC., Guarantor





                                                                                   
By /S/CRAIG E. LABARGE

                                                                                   
Name:    CRAIG E. LABARGE                                   

                                                                                   
Title:   PRESIDENT





                                                                                   
LABARGE – OCS, INC., Guarantor





                                                                                   
By /S/CRAIG E. LABARGE

                                                                                   
Name:    CRAIG E. LABARGE                                   

                                                                                   
Title:   PRESIDENT






                                                                                   
LABARGE PROPERTIES, INC., Guarantor





                                                                                   
By /S/CRAIG E. LABARGE

                                                                                   
Name:    CRAIG E. LABARGE                                   

                                                                                   
Title:   PRESIDENT





                                                                                   
PINNACLE POS, LLC, Guarantor





                                                                                   
By /S/CRAIG E. LABARGE

                                                                                   
Name:    CRAIG E. LABARGE                                   

                                                                                   
Title:   PRESIDENT


CONSENT OF GUARANTORS



            Each of the undersigned hereby consents to the terms, provisions and
conditions contained in that certain Fourth Amendment to Loan Agreement dated as
of December 1, 2006, by and among (i) LaBarge, Inc., a Delaware corporation (the
“Company”) and LaBarge Electronics, Inc., a Missouri corporation (“LaBarge
Electronics”) (individually, a “Borrower” and collectively, the “Borrowers”),
(ii) U.S. Bank National Association and National City Bank of Pennsylvania
(individually, a “Lender” and collectively, the “Lenders”) and (iii) U.S. Bank
National Association, as agent for the Lenders (in such capacity, the “Agent”)
(the "Fourth Amendment to Loan Agreement"). Each of the undersigned hereby
acknowledges and agrees that (a) the execution, delivery and performance by the
Borrowers of the Fourth Amendment to Loan Agreement will not adversely affect or
impair any of its obligations to the Agent and/or any Lender under that certain
Guaranty dated as of February 17, 2004, and executed by the undersigned in favor
of the Agent and the Lenders with respect to the indebtedness of LaBarge
Electronics to the Agent and the Lenders (the "Term Loan Guaranty"), (b) payment
of all of the "Borrower's Obligations" (as defined in that certain Loan
Agreement dated as of February 17, 2004, by and among the Borrowers, the Lenders
and the Agent, as amended by that certain First Amendment to Loan Agreement
dated as of April 16, 2004, that certain Second Amendment to Loan Agreement
dated as of August 18, 2005, that certain Third Amendment to Loan Agreement
dated as of February 10, 2006, and the Fourth Amendment to Loan Agreement and as
the same may from time to time be further amended, modified, extended, renewed
or restated) owed by LaBarge Electronics is guaranteed to the Agent and the
Lenders by such undersigned pursuant to the terms of the Term Loan Guaranty and
(c) the Term Loan Guaranty is in full force and effect on the date hereof and
the same is hereby ratified and confirmed.



            Executed as of the 1st day of December, 2006.



                                                                                   
LABARGE, INC., Guarantor





                                                                                   
By /S/CRAIG E. LABARGE

                                                                                   
Name:    CRAIG E. LABARGE                                   

                                                                                   
Title:   CEO and PRESIDENT





                                                                                   
LABARGE/STC, INC., Guarantor





                                                                                   
By /S/CRAIG E. LABARGE

                                                                                   
Name:    CRAIG E. LABARGE                                   

                                                                                   
Title:   PRESIDENT





                                                                                   
LABARGE – OCS, INC., Guarantor





                                                                                   
By /S/CRAIG E. LABARGE

                                                                                   
Name:    CRAIG E. LABARGE                                   

                                                                                   
Title:   PRESIDENT




                                                                                   
LABARGE PROPERTIES, INC., Guarantor





                                                                                   
By /S/CRAIG E. LABARGE

                                                                                   
Name:    CRAIG E. LABARGE                                   

                                                                                   
Title:   PRESIDENT





                                                                                   
PINNACLE POS, LLC, Guarantor





                                                                                   
By /S/CRAIG E. LABARGE

                                                                                   
Name:    CRAIG E. LABARGE                                   

                                                                                   
Title:   PRESIDENT

